In re Prudhomme, Terry; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Natchitoches, 10th Judicial District Court Div. B, Nos. 54,365.
Writ granted in part; otherwise denied. Because the district judge entered the most recent order of appeal in 1997, relator’s appeal currently lodged in this Court, No. 98-KA-0222, properly lies in the court of appeal. La. Const, art. V., Section 5(E) (Supreme Court has appellate jurisdiction under this section “only when order of appeal [was] entered prior to July 1, 1982”); State v. Walker, 571 So.2d 165, 166 (La.1990) (appeal of pre-1982 conviction with order of out-of-time appeal dating from after July 1, 1982 lies in court of appeal). Accordingly, relator’s appeal is transferred to the Court of Appeal, Third Circuit, for its consideration. In all other respects, the application is denied.
MARCUS, J., not on panel.